DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 5/18/2021 is acknowledged.
Claims 5-8, 11, 12, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul 6,966,174.
In regards to Independent Claim 1, Paul teaches a jet engine (particularly in figure 2) with a fixed housing (28), in which a primary flow (flow through compressor 30) is formed, in which incoming air is burned in at least one combustion chamber (12), and in which housing a secondary flow (flow through 11e) is formed, in which incoming air is accelerated by a fan (11e) and is expelled at the outlet cone (conical shape of 24 in figure 2) of the housing together with 
Regarding Dependent Claim 13, Paul teaches that the inflowing air in the primary circuit is compressed by a compressor (30) upstream of the combustion chamber (12).
Regarding Dependent Claim 14, Paul teaches that the main shaft (11) drives the compressor (30) in the primary flow (30 connected to 11 as shown in figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 10, 13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nitsch 3,283,509 in view of Suciu 8,033,092.
Independent Claim 1, Nitsch teaches a jet engine (Col. 1, ll. 11-13) with a fixed housing (housing of combustion chamber 6), in which a primary flow (2b) is formed, in which incoming air is burned in at least one combustion chamber (6), and in which housing a secondary flow (2c) is formed, in which incoming air is accelerated by a fan (3) and is expelled at the outlet (outlet of 2b and 2c) of the housing (housing of combustion chamber 6) together with the exhaust gas from the combustion chamber (2b and 2c ejected at outlet), said fan being rotatably mounted about an axis on a main shaft (1) and has a plurality of substantially radially extending fan blades (3), wherein at least one fan blade or a plurality of the fan blades (3) or all fan blades have at least one air inlet channel (2) for the primary flow which conducts the air of the primary flow through the fan blade (3) to the combustion chamber, and that at least one fan blade or a plurality of fan blades (3) or all fan blades each have an outlet channel (4) with an at least partially axially- and at least partially tangentially-aligned outlet opening (inlet to 4 at 6a) in order to supply the exhaust gas from the combustion chambers (6) to the accelerated air of the secondary flow, said air-exhaust gas mixture emerging while generating thrust at the outlet of the housing (exhaust 2b provides thrust) of the jet engine.  However, Nitsch does not teach an outlet cone for the exhaust.  Suciu teaches using a tailcone (102) for the exhaust of a gas turbine (6).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the engine of Nitsch with the tailcone of Suciu, in order to house components of the engine (Col. 3, ll. 50-58).
	Regarding Dependent Claim 2, Nitsch in view of Suciu teaches the invention as claimed and discussed above, and Nitsch further teaches that the combustion chamber (6) is disposed in a part of the housing surrounding the fan (6 surrounds 3 in figure 1).
	Regarding Dependent Claim 3, Nitsch in view of Suciu teaches the invention as claimed and discussed above, and Nitsch further teaches that the free ends (at 5) of the fan blades (3) open into a ring which has two circumferential openings (outlet at 5 and inlet downstream from 6a, wherein the openings extend circumferentially in figure 2) and that an opening is in flow 
	Regarding Dependent Claims 4 and 15, Nitsch in view of Suciu teaches the invention as claimed and discussed above, and Nitsch further teaches that the free ends of the fan blades (3) each have a circumferentially expanded first region which has the opening for the air inlet flow (outlet at 5) and a second region expanded in the circumferential direction which has the opening for the exhaust gas flow (inlet to 4), said first and second regions having an arc-shaped contour as viewed from the front such that the respective openings of the first and second regions each form the circumferential openings in the installed position (blades 3 expand in the radial direction, such they are arc shaped at the end of 3 where the inlet to 4 and outlet of 5 are located).
	Regarding Dependent Claim 9, Nitsch in view of Suciu teaches the invention as claimed and discussed above, and Nitsch further teaches that the combustion chamber (6) is axially aligned in the outer end region of a fan blade (3) or in the part of the housing surrounded the fan (6 axially aligned with 3 in figure 1).
	Regarding Dependent Claim 10, Nitsch in view of Suciu teaches the invention as claimed and discussed above, and Nitsch further teaches that the combustion chamber (6) is oriented opposite to the thrust direction (6 shown as reverse flow in figure 1, with flow in the upstream direction).
	Regarding Dependent Claim 13, Nitsch in view of Suciu teaches the invention as claimed and discussed above.  However, Nitsch in view of Suciu as applied above does not teach a compressor upstream from the combustion chamber.  Suciu teaches using a compressor (28) upstream from a combustion chamber (34).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the invention of Nitsch 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.